SENTENCIA
El pasado 17 de junio de 1999 emitimos una resolución en la que ordenamos la paralización inmediata de las obras de demolición de los edificios que forman parte del com-plejo hotelero conocido como Condado Trío.(1) Una vez fue-*665ron notificados de los términos de nuestra Resolución, la Corporación de Desarrollo Hotelero (en adelante CDH) compareció y nos informó que
[hjabida cuenta del reconocimiento que hace este Foro de la necesidad de atender este asunto con prioridad, CDH no efec-tuará obras de demolición de modo que se le dé curso prioritario a la resolución en los méritos de este asunto en el Tribunal de Circuito de Apelaciones. Moción Urgente en Cumplimiento de Orden, pág. 1.
Además nos informó que
CDH se ha comunicado con los representantes profesionales de la Administración de Reglamentos y Permisos y la Junta de Calidad Ambiental, y éstos le han informado que no tienen re-paro a que se proceda según solicitado. Id., pág. 2.
Por último, solicitaron que se le ordene al Tribunal de Circuito de Apelaciones “que adjudique en los méritos, con premura y prioridad, en un término de cinco (5) días, el caso que pende ante su consideración ...”. Id., pág. 2.
También compareció el desarrollador recurrido, Development Management Group, Inc. (en adelante DMG) y se allanó a nuestra orden:
Por consiguiente, en vista de que tanto este Tribunal como el Tribunal de Circuito han reconocido la prioridad y urgencia que reviste este caso, DMG estima prudente y razonable no opo-nerse a lo intimado por este Tribunal de expedir el auto de certiorari y devolver el caso al Tribunal de Circuito para que [este Tribunal] resuelva el recurso de revisión con la prioridad y urgencia que anticipó en su resolución de 18 de junio de 1999. Moción en Cumplimiento de Orden para Mostrar Causa, págs. 4-5.
En dicha resolución, el Tribunal de Circuito de Apelacio-nes concedió a las partes unos términos breves para some-ter los escritos correspondientes y dispuso que
*666[transcurrida la fecha del 24 de junio dispuesta para los es-critos suplementarios, se tendrá el recurso sometido para nues-tra decisión, lo que se hará con la prioridad y urgencia que amerita su naturaleza. Anejo 1 de la Moción en cumplimiento de orden para mostrar causa, pág. 2.
Visto lo dispuesto por el Tribunal de Circuito de Apela-ciones y acogidas las comparecencias de CDH y DMG como un allanamiento a nuestra orden, se expide el auto y se dicta sentencia que ordena la paralización de la demolición de los edificios del Condado Trío.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri concurrió y desea hacer constar que, en su criterio, la pa-ralización pendente lite que hoy se ordena debe continuar en vigor hasta que exista un dictamen judicial firme y final. El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Corrada Del Río.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

 En el caso de autos, la parte recurrida (la Corporación de Desarrollo Hote-lero) no cuestiona la existencia de nuestra jurisdicción para revisar, vía certiorari, la negativa del Tribunal de Circuito de Apelaciones a ordenar la suspensión de la demolición.
Al respecto, este Tribunal tiene jurisdicción para revocar dicha determinación mientras el Tribunal de Circuito de Apelaciones resuelve los méritos del recurso ante su consideración. En dicho recurso se impugna la decisión de la Junta de Calidad Ambiental mediante la cual se aprobó la D.I.A.-Final. Ésta contiene el análisis de los efectos ambientales del proyecto propuesto en su totalidad, incluyendo la demolición. El permiso de la Administración de Reglamentos y Permisos que autoriza la demo-lición requiere la existencia de una D.I.A. que cumpla con todo lo requerido por nuestro ordenamiento ambiental. Es la existencia de una D.I.A. válida lo que, en esencia, permite el inicio de la demolición de las estructuras. Mediante la acción que *665hoy tomamos, evitamos que las actividades de demolición tomen académica la facul-tad del Tribunal de Circuito de Apelaciones para revisar las decisiones de la Junta de Calidad Ambiental.